from an amended order of the Supreme Court, Monroe County (David D. Egan, J.), entered July 3, 2001. The order denied defendant’s motion for a declaration that plaintiffs application for the execution of a qualified domestic relations order is time-barred and granted plaintiffs application.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Loafin’ Tree Rest. v Pardi [appeal No. 1], 162 AD2d 985 [1990]). Present—Green, J.E, Scudder, Gorski, Lawton and Hayes, JJ.